NUMBER 13-10-00496-CR
 
                                        COURT OF APPEALS
 
                     THIRTEENTH
DISTRICT OF TEXAS
 
                         CORPUS
CHRISTI
- EDINBURG
                                                                     

 
ELLIOTT BYRON CLARK,                                                   Appellant,
 
v.
 
THE STATE OF TEXAS,                                    Appellee.
                                                                     

 
On appeal from the 24th
District Court
of DeWitt County,
Texas.
                                                                     

 
MEMORANDUM OPINION
 
                      Before
Justices Benavides, Vela and Perkes
                      Memorandum
Opinion by Justice Benavides
 
            Appellant,
Elliott Byron Clark, was indicted on the charge of arson with punishment
enhancements alleging that he was a habitual felony offender.  See Tex. Penal Code Ann. § 28.02(a)
(West 2003).  He was convicted by jury, and, finding two of three enhancement
paragraphs “true,” the trial court sentenced Clark to life imprisonment in the
Texas Department of Criminal Justice—Institutional Division.  By one issue, Clark
contends that the evidence was insufficient to sustain his conviction for
arson.  We affirm.
I.  Background
            In
February of 2009, Clark was living in a travel trailer owned by John Naranjo,
Sr., for which an agreement had been made that Clark would work for Naranjo in
exchange for free residence.  Naranjo testified that on February 20th, Clark
called him for a ride from Yorktown back to the trailer.  According to Naranjo,
he agreed to pick up Clark, but when he arrived at the specified location,
Clark did not get into the truck, so Naranjo left.  On his way home, Naranjo
received a phone call from Clark in which Clark “cussed [Naranjo] out” and
called him a liar.  Naranjo testified that Clark was angry that Naranjo had
left without him.  Naranjo then testified that Clark threatened him:
Q:        [Counsel
for the State] And did you see Elliot Clark again that evening or afternoon or
night?
 
A:        [Naranjo]
Later on that night [Clark] called me again and he was mad at me or whatever. 
But I told him, well, how come you’re mad at me, I mean, whatever?  So then I
told him, well, where are you at?  He said he was outside of my house and he
could go drag me out of my house.
 
Q:        Okay.
 
A:        So . . . .
 
Q:        He
told you that he was going to drag you out of that house?
 
A:        Yes,
sir, he did.
 
Q:        So
what did you do?
 
A:        So
I came out.  I said nobody’s going to drag me out of my house, you need to go. 
The trailer over there is the place that I gave for you to stay, you can stay
there till tomorrow and then you can decide where you’re going to go from
there, because I don’t want you on the place if he’s going to be like that.
 
A:        Did
he threaten you after that?
 
Q:        Well,
he kind of—when I run him off from the house he said, well, I’ll get even with
you or whatever, but he kept on going and went that-a-way.  So I figured, well,
that he’s going to stay over there until tomorrow and then he’ll be—you know,
he’ll find a place or something to stay.
 
On
cross-examination, Naranjo testified that he told Clark he had a gun that he
would retrieve if Clark did not leave his house.  When Clark left Naranjo’s
house, he walked back towards the trailer.  Within twenty or thirty minutes,
Naranjo received a call that his trailer was on fire.  When Naranjo arrived at
the trailer, the fire department was already engaged in extinguishing the
fire.  Naranjo testified that after his argument with Clark, he did not see
Clark again, nor did Clark return to trailer.
            Robert
“Red” Wooten lived in another building owned by Naranjo on the same property as
Naranjo’s house and the trailer.  Wooten testified that Clark was very angry
after his argument with Naranjo and came to Wooten asking for a ride off of the
property.  Wooten agreed, at which time Clark returned to the trailer “to get
his stuff.”  Clark returned to Wooten’s house within a few minutes and Wooten
testified that Clark “was in a hurry” and by the time Wooten came outside,
Clark already had his bags in Wooten’s truck and was waiting inside the cab of
the truck.  Wooten drove Clark to a local business located about a three-minute
drive from the property, and when Wooten returned home, he noticed that the
trailer was engulfed in flames.
            Susan
Matejek testified that Clark called her asking for a ride from a cemetery
located near the business at which Wooten dropped Clark off.  Matejek picked up
Clark and dropped him off at the residence of Kelly Bluntzer in Cuero.  Matejek
testified that both Clark and Bluntzer were “in a hurry for [her] to pick him
up.”  Matejek testified further that either one or two days later, Clark asked
her for a ride to the bus station in Victoria because he was “going home to
Arkansas.”  Matejek agreed and dropped him off at the bus station.
            Shannon
Huebner, a friend of both Clark and Bluntzer, testified that Clark had lived in
her house for a few months before moving to the Naranjo property.  The
following exchange occurred on direct examination:
Q:        [Counsel
for the State] Okay.  Shannon, in the course of the time that this defendant,
Elliot Clark, was there under the same roof with you, did he ever make a
reference to what he did if people made him angry?
 
A:        [Huebner] 
He said he liked to catch things on fire or blow them up.
 
Q:        Did
he say—did he say he liked to catch things on fire and blow them up in response
to people making him angry or was this just something he liked to do in
general, or do you remember?
 
A:        I
think it was kind of [] both and a mixture.  I think he liked to do it just in
general, but it usually happened whenever people made him angry.
 
. . . .
 
Q:        Without
going into the details, can you tell the jury whether or not he would—did he
ever discuss the best ways to light places on fire and things like that?
 
A:        Yes,
sir.
 
            Kelly
Bluntzer, an ex-girlfriend of Clark’s, testified that Clark told her that he
and Naranjo “had gotten into it and that [Clark] had burned down one of
[Naranjo’s] houses, but that was because [Naranjo] pulled a gun on him first.” 
She also testified that Clark had two tattoos:  one was the word “pyro” covered
in flames, and the other was of a Bic brand disposable lighter.  Bluntzer also
testified that she was on probation at the time of her testimony for
“[h]indering the apprehension and prosecution of a felon.”
II.  Standard
of Review and Applicable Law
            Our
sufficiency review must be under “a rigorous and proper application” of the Jackson
standard of review.  See Brooks v. State, 323 S.W.3d 893, 906 (Tex.
Crim. App. 2010).  Under this standard, “the relevant question is whether,
after viewing the evidence in the light most favorable to the prosecution, any
rational trier of fact could have found the essential elements of the crime
beyond a reasonable doubt.”  Jackson v. Virginia, 443 U.S. 307, 319
(1979); see Brooks, 323 S.W.3d at 902 n.19.  “[T]he fact-finder’s role
as weigher of the evidence is preserved through a legal conclusion that upon
judicial review all of the evidence is to be considered in the light
most favorable to the prosecution.”  Jackson, 443 U.S. at 319 (emphasis
in original); see also Tex. Code
Crim. Proc. Ann. art. 38.04 (West 1979) (“The jury, in all cases, is the
exclusive judge of facts proved, and the weight to be given to the
testimony . . . .”); Wesbrook v. State, 29 S.W.3d
103, 111 (Tex. Crim. App. 2000) (“The jury is the exclusive judge of the
credibility of witnesses and of the weight to be given testimony, and it is
also the exclusive province of the jury to reconcile conflicts in the
evidence.”).
            Sufficiency
of the evidence is measured by the elements of the offense as defined by a
hypothetically correct jury charge.  Malik v. State, 953 S.W.2d 234, 240
(Tex. Crim. App. 1997).  Under a hypothetically correct jury charge, the State
was required to prove beyond a reasonable doubt that Clark:  (1) started a fire
or caused an explosion (2) with intent to destroy or damage (3) a building,
habitation, or vehicle (4) knowing that it was located on property belonging to
another.  See Tex. Penal Code Ann.
§ 28.02(a).
            A
defendant’s intent may be inferred from his words, acts, and conduct.  Patrick
v. State, 906 S.W.2d 481, 487 (Tex. Crim. App. 1995).  Intent and knowledge
are fact questions for the jury, and are almost always proven through evidence
of the circumstances surrounding the crime.  Robles v. State, 664 S.W.2d
91, 94 (Tex. Crim. App. 1984).
III.  Analysis
            By
his sole issue, Clark contends that the evidence was insufficient because the
State “failed to establish the corpus delicti of the crime,” there was no
evidence that the fire was “designedly set,” and the State failed to “disprove
that the fire could have ignited accidentally.”   We construe this argument to
additionally challenge the sufficiency of the evidence under the first two
required elements of arson as outlined above—requiring the State to prove that
Clark started the fire, and that he did so with the intent to destroy or damage
Naranjo’s property.  
            In
this case, the jury heard the following evidence:  (1) Clark had previously
told others about his propensity to burn things when he was mad at someone; (2)
on the day in question, Clark had been involved in an argument with Naranjo;
(3) Clark returned to the trailer just before the fire began to collect his
things; (4) Clark was in a hurry to leave Naranjo’s property just at the time
the fire would have been started; (5) Clark was in a hurry to get far away from
the area—first to Cuero, then to the bus station in order to leave the state;
and (6) Clark admitted to a friend that he started the fire.  Though the
evidence was circumstantial, the jury was permitted to make reasonable
inferences based on Clark’s conduct and the circumstances surrounding the fire,
including inferences regarding his intent to destroy Naranjo’s property.  See
Patrick, 906 S.W.2d at 487; Robles, 664 S.W.2d at 94.  Accordingly,
when viewed in the light most favorable to the prosecution, this evidence was
sufficient for the jury to find Clark guilty of the indicted offense beyond a
reasonable doubt.  See Jackson, 443 U.S. at 319 (1979); Brooks,
323 S.W.3d at 902 n.19.
            Citing
Bussey v. State, 474 S.W.2d 708 (Tex. Crim. App. 1972), and Adrian
v. State, 587 S.W.2d 733 (Tex. Crim. App. 1979), Clark contends that
a failure to show, by independent evidence, the incendiary nature of the fire
is grounds for an acquittal on appeal.  In Bussey, which had some
similar facts to this case, the court of criminal appeals held that the
evidence “[did] no more than establish motive and opportunity” and was
therefore insufficient.  Bussey, 474 S.W.2d at 710–11.  Additionally, in
Adrian, the court held that an extra-judicial confession could not be
the sole grounds for establishing the corpus delecti of the crime.  However,
when put together, an extra-judicial admission of the crime and evidence
showing motive and opportunity to start a fire can be sufficient to establish
the fact that a crime was indeed committed.  Hough v. State, 929 S.W.2d
484, 487–88 (Tex. App.—Texarkana 1996, pet. ref’d) (noting that the
circumstantial evidence in that case was not sufficient to independently prove
the corpus delicti apart from the confession, but that “it renders the corpus
delicti more probable than it would be without the evidence,” and holding the
evidence to be sufficient to sustain the finding that an act of arson had been
committed).  
Here,
there was direct evidence putting Clark in the building at the time the fire
must have begun and, most importantly, direct evidence of his hurried flight
from the scene.  This evidence, along with his confession and the other
circumstantial evidence listed above, is sufficient to support the finding of
the corpus delecti.  See Wooldridge v. State, 653 S.W.2d 811, 816 (Tex.
Crim. App. 1983) (“It is well settled that if there is some evidence
corroborative of a confession, the confession may be used to establish the
‘corpus delecti.’”); Wheeler v. State, 35 S.W.3d 126, 134 (Tex. App.—Texarkana
2000, pet. ref’d) (“The evidence establishing the corpus delicti need not be
direct, but may be circumstantial.  While such evidence must relate to the
corpus delicti, it need not be sufficient in itself to prove the offense; it
need only render the corpus delicti more probable than it would be without the
evidence.”); see also Gutierrez v. State, No. 13-02-00534-CR, 2004 Tex.
App. LEXIS 7036, at **4–5 (Tex. App.—Corpus Christi Aug. 5, 2004, no pet.)
(citing Fisher v. State, 851 S.W.2d 298, 302 (Tex. Crim. App. 1993))
(“[C]orroboration requires only some proof tending to show that the crime was
committed.  The State need not prove corpus delicti beyond a reasonable doubt,
or even by preponderance of the evidence; it need only provide some evidence
other than the confession that someone committed the crime.”).
Finally,
in so far as Clark contends that the evidence was insufficient to show the
manner and means by which Clark allegedly started the fire, we note that the
manner and means is not an essential element of the crime as defined by a
hypothetically correct jury charge, and is therefore irrelevant to our
sufficiency review.  See Rosales v. State, 4 S.W.3d 228, 231 (Tex. Crim.
App. 1999); Malik, 953 S.W.2d at 240; Rose v. State, 76 S.W.3d 573,
574 (Tex. App.—Corpus Christi 2002, no pet.); Richards v. State, 54
S.W.3d 348, 350 (Tex. App.—Houston [1st Dist.] 2001, pet. ref'd).
Accordingly,
the evidence was sufficient for a jury to find all of the requisite elements of
arson beyond a reasonable doubt.  We overrule Clark’s issue.


IV. 
Conclusion
            Having
overruled Clark’s sole issue, we affirm the trial court’s judgment.  
 
 
 
________________________
GINA
M. BENAVIDES,
Justice
 
Do not publish.
Tex. R. App.
P. 47.2 (b).
 
Delivered and filed the
25th day of August, 2011.